—Judgment, Supreme Court, Bronx County (Frank Diaz, J., at plea and sentence), rendered August 15, 1989, convicting defendant, upon his plea of guilty, of robbery in the first degree and assault in the second degree, and sentencing defendant as a violent predicate felon to concurrent indeterminate terms of imprisonment of 7 to 14 years, and 3 Vi to 7 years, respectively, unanimously affirmed.
Defendant’s contention that the trial court erred in denying his oral application at sentencing to withdraw his previously entered plea of guilty upon the grounds of innocence and ineffective assistance of counsel is without merit. (People v Black, 170 AD2d 383, lv denied 77 NY2d 992.) Defendant failed to demonstrate that counsel did not provide meaningful representation (People v Baldi, 54 NY2d 137), especially in view of the favorable plea bargain negotiated by defendant. Moreover, the record of the plea proceedings confirms that defendant’s guilty plea was entered into knowingly, voluntarily and intelligently. (Boykin v Alabama, 395 US 238.) Further, defendant’s unsubstantiated protestations of innocence were inconsistent with his earlier detailed account of the commission of the crimes, given without apparent hesitation.
Finally, as the sentencing court permitted defendant and his counsel a full opportunity to present their contentions, the trial court’s denial of the motion was an appropriate exercise of its discretion. (People v Tinsley, 35 NY2d, 926; People v Black, supra.) Concur — Murphy, P. J., Rosenberger, Ellerin, Kassal and Rubin, JJ.